Russell, C. J.
The only assignment of error in this case depended upon the consideration of the competency of a juror; and, the Supreme Court having decided, in answer to the question certified to it by this court, and upon a review of the rulings in Cohron v. State, 20 Ga. 760, Thomas v. State, 27 Ga. 287, Burroughs v. State, 33 Ga. 408, Doyal v. State, 70 Ga. 142, and Carter v. State, 75 Ga. 750, that the fact that a petit juror in a criminal case is over sixty years of age is not ground for peremptory challenge (Staten v. State, 141 Ga. 82, 80 S. E. 850), the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.